Fourth Court of Appeals
                               San Antonio, Texas
                                      June 17, 2019

                                   No. 04-18-00840-CR

                                   Isaac CARDENAS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR10269
                     Honorable Philip A. Kazen, Jr., Judge Presiding


                                     ORDER
       The Appellant’s Second Motion to Extend Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to July 17, 2019. Further requests for extensions of time in
which to file the State’s brief will be disfavored.




                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court